Citation Nr: 0733281	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-41 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1979 to November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.   In November 
2006, the Board remanded for further development.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Together with a statement received in June 2007, the veteran 
submitted four Authorization and Consent to Release 
Information forms listing various health care providers who 
treated him for his cardiovascular disability.  He indicated 
receiving treatment from East Jordan Family Clinic in East 
Jordan, MI from 1987 to 1990, Petoskey Hospital in Petoskey, 
MI from approximately 1989 to 1993, Brunswick Naval Hospital 
in Brunswick, ME from 1982 to 1986, and Leesburg Hospital in 
Leesburg, FL in 2006.  

Previously in July 2003, pursuant to the veteran's assertion 
of treatment at East Jordan Family Health Center, the RO 
requested records from that facility and they responded that 
they had no records of the veteran.  However, there is no 
indication that the RO has attempted to obtain the other 
records the veteran has identified.  Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claim and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(1) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
veteran, attempt to obtain records from 
Petoskey Hospital in Petoskey, MI from 
approximately 1989 to 1993, Brunswick 
Naval Hospital in Brunswick, ME from 
1982 to 1986, and Leesburg Hospital in 
Leesburg, FL in 2006.  All efforts to 
obtain these records should be fully 
documented. 

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
service connection claim.  If action 
remains adverse to the veteran, provide 
the veteran with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



